EXHIBIT 10.1

Transition Employment Letter

June 3, 2014

Ian Morris

c/o Market Leader, LLC

Dear Ian,

As we have discussed, your role will be transitioned from a full-time employee
of Market Leader, LLC (“Market Leader”), a wholly-owned subsidiary of Trulia,
Inc. (“Trulia”) into a consulting role. Your last day of employment will be
September 4, 2014 (your actual termination of employment will referred to herein
as the “Actual Termination Date”). In connection with your transition, we would
like you to enter into this Transition Employment Letter (the “Transition
Letter”) to memorialize your employment between the date hereof and the Actual
Termination Date (such period of time, the “Transition Term”). The Transition
Letter is effective immediately. For clarity, upon the end of the Transition
Term on the Actual Termination Date you will be eligible for the severance
benefits set forth in Section 5.

1. Duties. During the Transition Term, you will perform such transition
employment duties reasonably requested by Market Leader and/or Trulia.

2. Compensation & Benefits. During the Transition Term, your annual base salary
will continue to be $389,800, and you will no longer be eligible for an annual
bonus under the Market Leader annual bonus plan.

During the Transition Term, you will continue to be eligible to participate in
employee benefit plans at Market Leader at the same level that you currently
participate, subject to the applicable terms and conditions of such programs and
plans.

3. Post-Transition Consulting. Immediately following the end of the Transition
Term and without any break in service, the signed consulting agreement, attached
hereto as Exhibit A, will become effective (the “Consulting Agreement”), subject
to your execution of a release agreement in the form attached hereto as Exhibit
B. You will provide services under the Consulting Agreement beginning on the
Actual Termination Date through August 31, 2015 (such period of time, the
“Consulting Term”).

4. Equity Awards.

 

  a. Outstanding Awards. You currently hold the following equity awards covering
Trulia common stock (collectively, the “Equity Awards”):

 

Grant Date

   Award Type    Equity Plan    Shares Outstanding      Exercise Price  

August 30, 2005

   Option    Market Leader 2004 Plan      43,450       $ 45.68   



--------------------------------------------------------------------------------

Grant Date

   Award Type    Equity Plan    Shares Outstanding      Exercise Price  

September 23, 2010

   Option    Market Leader 2004 Plan      11,316       $ 6.94   

October 6, 2011

   SAR    Market Leader 2004 Plan      16,294       $ 7.81   

June 14, 2012

   SAR    Market Leader 2004 Plan      16,294       $ 16.09   

August 29, 2013

   Option    Trulia 2012 Plan      125,000       $ 41.67   

August 29, 2013

   RSU    Market Leader 2012 Plan      142,188         —     

August 29, 2013

   Performance
RSU    Trulia 2012 Plan      300,000         —     

For clarity, your Equity Awards granted prior to August 29, 2013 will be
referred to herein as “Market Leader Equity Awards.”

 

  b. Continued Vesting during the Transition Term. During the Transition Term,
the Equity Awards will continue to vest by their current terms.

 

  c. Certain Vesting during the Consulting Term. During the Consulting Term,
only your time-based restricted stock unit grant on August 29, 2013 covering
175,000 shares (the “Retention RSUs”) and any unvested Market Leader Equity
Awards will continue to vest through the Consulting Term. At the end of the
Consulting Term, any remaining unvested Market Leader Equity Awards will vest.
Notwithstanding the terms of your applicable Equity Award agreement, as of the
Actual Termination Date, any unvested shares subject to all of your other Equity
Awards (other than the Retention RSUs and any unvested Market Leader Equity
Awards) will terminate and forfeit to Trulia without consideration. Any vested
shares subject to your stock option grant on August 29, 2013 covering 125,000
shares will remain exercisable after the Actual Termination Date in accordance
with the applicable post-termination exercise period set forth in the underlying
Equity Award agreement.

 

  d. Accelerated Vesting Upon Early Termination of Consulting Term. If during
the Consulting Term, your service is terminated without Cause (as defined
below), then the Retention RSUs and any unvested Market Leader Equity Awards
will accelerate and vest as to any shares that would have vested had you
continued to provide services through August 31, 2015, subject to your execution
of the supplemental release referred to in the Consulting Agreement.

5. Termination of Employment. If (i) you complete the Transition Term or (ii) if
prior to the expected completion of the Transition Term, your employment is
terminated without Cause or you resign for Good Reason (as defined below), then,
in either case, and subject to your execution of a release of claims (in the
form attached hereto as Exhibit B) (the “Release”), you will receive the
following:

 

  a. Any unpaid base salary accrued for services performed as of the Actual
Termination Date;

 

-2-



--------------------------------------------------------------------------------

  b. You will be paid continuing payments of severance pay at a rate equal to
your base salary rate, as then in effect, for a period of 12 months. The
severance will be paid, less applicable withholdings, in installments over the
severance period with the first payment to commence on the first payroll date
following the Release Deadline (as defined below), with any remaining payments
paid in accordance with the Market Leader and/or Trulia’s normal payroll
practices for the remainder of the severance period following your termination
of employment (subject to any delay as may be required by Section 8);

 

  c. A lump sum severance bonus payment equal to $87,300, which is 100% of your
bonus from fiscal 2013. The severance bonus payment will be paid, less
applicable withholdings, on the first payroll date following the Release
Deadline;

 

  d. Subject to your timely election of continuation coverage under COBRA for
you and your eligible dependents, your COBRA premiums will be paid by Trulia
and/or Market Leader for a period of 18 months;

 

  e. You will be paid for all accrued vacation;

 

  f. All unvested shares subject to your Market Leader Equity Awards that would
have been exercisable on the fourth quarterly vesting date following the Actual
Termination Date will be deemed vested and exercisable; and

 

  g. Your stock option grant on September 23, 2010 will remain exercisable until
its original termination / expiration date.

6. Conditions to Receipt of Severance.

 

  a. Release. The receipt of any severance payments or benefits (other than the
accrued unpaid salary set forth in Section 5(a)) pursuant to this Transition
Letter is subject to your signing and not revoking the Release, which must
become effective and irrevocable no later than the 60th day following the Actual
Termination Date (the “Release Deadline”). If the Release does not become
effective and irrevocable by the Release Deadline, you will forfeit any right to
severance payments or benefits under this Transition Letter. In no event will
severance payments or benefits be paid or provided until the Release actually
becomes effective and irrevocable.

 

  b. Confidentiality Agreement. The receipt of any severance payments or
benefits (other than the accrued unpaid salary set forth in Section 5(a))
pursuant to this Transition Letter is subject to your continuing to comply with
the terms of your Market Leader Confidential Information, Inventions,
Nonsolicitation and Noncompetition Agreement (the “Confidentiality Agreement”).

 

-3-



--------------------------------------------------------------------------------

7. Definitions. The following terms referred to in this Transition Letter will
have the following meanings:

 

  a. “Cause” will be limited to the occurrence of one or more of the following
events:

 

  i. Willful misconduct, insubordination, or dishonesty in the performance of
your duties or other knowing and material violation of policies and procedures
of Trulia and/or Market Leader in effect from time to time which results in a
material adverse effect on Trulia and/or Market Leader;

 

  ii. Your continued failure to satisfactorily perform your duties for a period
of 60 consecutive days after receipt of written notice that specifically
identifies the areas in which your performance is deficient and you fail to cure
such acts or omissions within 30 days after receipt of the written notice;

 

  iii. Your conviction of a felony involving an act of dishonesty, moral
turpitude, deceit or fraud, or the commission of acts that could reasonably be
expected to result in such a conviction;

 

  iv. Your current use of illegal substances that results in a criminal
conviction and materially impairs the business, goodwill or reputation of Trulia
and/or Market Leader; or

 

  v. Your material violation of your Confidentiality Agreement that results in a
material adverse effect on Trulia and/or Market Leader.

 

  b. “Good Reason” will mean that you, without your consent, have either:

 

  i. Incurred a material reduction in your duties, authority or responsibility
at Market Leader;

 

  ii. Incurred an involuntary and material reduction in your base salary from
Market Leader;

 

  iii. Suffered a material breach of this Transition Letter by Market Leader; or

 

  iv. Suffered a material change in the geographic location at which you must
perform your services.

For clarity, the basis for any claim for Good Reason will be based on your
duties, compensation and geographic location for services as of the commencement
of the Transition Term. Accordingly, by your signature to this Transition
Letter, you agree that the terms of employment set forth in this Transition
Letter do not constitute Good Reason.

 

-4-



--------------------------------------------------------------------------------

Notwithstanding any provision of this Transition Letter to the contrary, your
termination of employment shall not be for Good Reason unless (x) you notify
Market Leader or any successor in writing of the occurrence or existence of the
event or condition that you believe constitutes Good Reason within 30 days of
the initial existence of such event or condition (which notice specifically
identifies the event or condition), (y) Market Leader or any successor fails to
correct the event or condition so identified in all material respects within 30
days after the date on which it receives such notice (the “Remedial Period”),
and (z) you actually terminate employment within 30 days after the expiration of
the Remedial Period and before Market Leader or any successor remedies the event
or condition (even if after the end of the Remedial Period).

8. Section 409A. The severance benefits are intended to be exempt from the
requirements of Section 409A of the Internal Revenue Code and the final Treasury
Regulations and official guidance thereunder (collectively, “Section 409A”). Any
severance or benefits payable pursuant to this Transition Letter and any other
severance payments or separation benefits, that in each case, when considered
together are considered deferred compensation under Section 409A (together, the
“Deferred Payments”), will not become payable unless you incur a “separation
from service” within the meaning of Section 409A. If, at the time of your
separation from service, you are a “specified employee” within the meaning of
Section 409A, payment of Deferred Payments will be delayed to the extent
necessary to avoid the imposition of the additional tax imposed under
Section 409A, which generally means that you will receive payment on the date
that is 6 months and 1 day following your termination of employment. Trulia and
Market Leader intend that all severance payments and benefits made under this
Transition Letter are exempt from, or comply with, the requirements of
Section 409A so that none of the payments or benefits will be subject to the
additional tax imposed under Section 409A, and any ambiguities will be
interpreted to so be exempt or comply. You, Market Leader and Trulia agree to
work together in good faith to consider amendments to this Transition Letter and
to take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition prior to actual
payment to you under Section 409A. In no event will Market Leader and/or Trulia
reimburse you for any taxes that may be imposed on you as a result of
Section 409A. Each payment and benefit payable under this Transition Letter is
intended to constitute a separate payment under Section 1.409A-2(b)(2) of the
Treasury Regulations.

9. Entire Agreement. This Transition Letter (including all exhibits hereto)
along with the Confidentiality Agreement and your Equity Award agreements
reflects the entire agreement with respect to the terms and conditions of your
employment with Market Leader and supersedes all other employment agreements
with Market Leader and/or Trulia, including, but not limited to, your Employment
Agreement with Market Leader dated May 13, 2004, as amended December 30, 2008
and January 1, 2013, and the Employment Agreement Addendum with Trulia dated
May 7, 2013.

10. Indemnification. During the Transition Term, all existing rights of
indemnification that you have will remain in place. After the Transition Term,
you will continue to receive the indemnification rights afforded other officers
after the termination of their employment for actions taken while you were an
officer of the Company.

[Signature Page to Follow]

 

-5-



--------------------------------------------------------------------------------

To indicate your acceptance, please sign and date this Transition Letter in the
space provided below and return it to me. This Transition Letter may not be
modified or amended except by a written agreement, signed by an officer of
Trulia and by you.

 

Very truly yours, Trulia, Inc. By:  

/s/ Elizabeth Brown

  Elizabeth Brown   Vice President, Human Resources

AGREED AND ACCEPTED:

 

 

/s/ Ian Morris

  Ian Morris

[Signature Page of Transition Letter]

 

-6-



--------------------------------------------------------------------------------

Exhibit A

Consulting Agreement



--------------------------------------------------------------------------------

MARKET LEADER, INC.

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made and entered by and between
Market Leader, Inc. (the “Company”), a wholly-owned subsidiary of Trulia, Inc.
(“Trulia”), and Ian Morris (“Consultant”) (each herein referred to individually
as a “Party,” or collectively as the “Parties”), effective immediately following
Consultant’s termination of employment with the Company (the “Effective Date”).

The Company desires to retain Consultant as an independent contractor to perform
business advisor services for the Company, and Consultant is willing to perform
such services, on the terms described below. In consideration of the mutual
promises contained herein, the Parties agree as follows:

1. Services and Compensation

Consultant was recently an employee of the Company, with a termination date of
September 4, 2014 (the “Termination Date”). The Company is engaging Consultant
to provide business advisor services to the Company and/or Trulia, Inc.
(“Trulia”) on a transitional basis as set forth below through an anticipated
completion date of August 31, 2015. Consultant’s duties and responsibilities to
the Company will be such projects as are reasonably necessary to support the
task of successfully integrating the Company with Trulia. It is the intent of
the parties that Consultant’s termination of employment with the Company on the
Termination Date constituted a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1). Accordingly, the Parties reasonably
anticipate that Consultant will be providing services to the Company under this
Agreement at a level less than or equal to 20% of the average level of
Consultant’s services to the Company in the 36-month period prior to
Consultant’s termination of employment with the Company.

Consultant shall perform the services described in Exhibit A (the “Services”)
for the Company (or its designee), and the Company agrees to provide Consultant
with the compensation described in Exhibit A for Consultant’s performance of the
Services.

2. Confidentiality

A. While Acting as a Consultant. The terms of the Market Leader Confidential
Information, Inventions, Nonsolicitation and Noncompetition Agreement will apply
to confidential information Consultant obtains during the consulting period.

B. Survival of Market Leader Confidential Information, Inventions,
Nonsolicitation and Noncompetition Agreement. Consultant acknowledges that
Consultant’s post-termination obligations pursuant to the Confidential
Information, Inventions, Nonsolicitation and Noncompetition Agreement between
Consultant and the Company (the “Confidentiality Agreement”) remain in full
effect and are not superseded or revised in any way by this Agreement.

3. Ownership

A. Assignment of Inventions. Consultant agrees that all right, title, and
interest in and to any copyrightable material, notes, records, drawings,
designs, inventions, improvements, developments, discoveries, ideas and trade
secrets conceived, discovered, authored, invented, developed or reduced to
practice by Consultant, solely or in collaboration with others, during the term
of this



--------------------------------------------------------------------------------

Agreement and arising out of, or in connection with, performing the Services
under this Agreement and any copyrights, patents, trade secrets, mask work
rights or other intellectual property rights relating to the foregoing
(collectively, “Inventions”), are the sole property of the Company. Consultant
also agrees to promptly make full written disclosure to the Company of any
Inventions and to deliver and assign (or cause to be assigned) and hereby
irrevocably assigns fully to the Company all right, title and interest in and to
the Inventions.

B. Pre-Existing Materials. Subject to Section 3.A, Consultant will provide the
Company with prior written notice if, in the course of performing the Services,
Consultant incorporates into any Invention or utilizes in the performance of the
Services any invention, discovery, idea, original works of authorship,
development, improvements, trade secret, concept, or other proprietary
information or intellectual property right owned by Consultant or in which
Consultant has an interest, prior to, or separate from, performing the Services
under this Agreement (“Prior Inventions”), and the Company is hereby granted a
nonexclusive, royalty-free, perpetual, irrevocable, transferable, worldwide
license (with the right to grant and authorize sublicenses) to make, have made,
use, import, offer for sale, sell, reproduce, distribute, modify, adapt, prepare
derivative works of, display, perform, and otherwise exploit such Prior
Inventions, without restriction, including, without limitation, as part of or in
connection with such Invention, and to practice any method related thereto.
Consultant will not incorporate any invention, discovery, idea, original works
of authorship, development, improvements, trade secret, concept, or other
proprietary information or intellectual property right owned by any third party
into any Invention without Company’s prior written permission.

C. Moral Rights. Any assignment to the Company of Inventions includes all rights
of attribution, paternity, integrity, modification, disclosure and withdrawal,
and any other rights throughout the world that may be known as or referred to as
“moral rights,” “artist’s rights,” “droit moral,” or the like (collectively,
“Moral Rights”). To the extent that Moral Rights cannot be assigned under
applicable law, Consultant hereby waives and agrees not to enforce any and all
Moral Rights, including, without limitation, any limitation on subsequent
modification, to the extent permitted under applicable law.

D. Maintenance of Records. Consultant agrees to keep and maintain adequate,
current, accurate, and authentic written records of all Inventions made by
Consultant (solely or jointly with others) during the term of this Agreement,
and to retain such records for a period of three (3) years thereafter. The
records will be in the form of notes, sketches, drawings, electronic files,
reports, or any other format that is customary in the industry and/or otherwise
specified by the Company. Such records are and remain the sole property of the
Company at all times and upon Company’s request, Consultant shall deliver (or
cause to be delivered) the same.

E. Further Assurances. Consultant agrees to assist Company, or its designee, at
the Company’s expense, in every proper way to secure the Company’s rights in
Inventions in any and all countries, including the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments that
the Company may deem necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights, and in order to deliver, assign and
convey to the Company, its successors, assigns and nominees the sole and
exclusive right, title, and interest in and to all Inventions and testifying in
a suit or other proceeding relating to such Inventions. Consultant further
agrees that Consultant’s obligations under this Section 3.E shall continue after
the termination of this Agreement.

F. Attorney-in-Fact. Consultant agrees that, if the Company is unable because of
Consultant’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Consultant’s signature with respect to any
Inventions, including, without limitation, for the purpose of

 

-2-



--------------------------------------------------------------------------------

applying for or pursuing any application for any United States or foreign
patents or mask work or copyright registrations covering the Inventions assigned
to the Company in Section 3.A, then Consultant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Consultant’s
agent and attorney-in-fact, to act for and on Consultant’s behalf to execute and
file any papers and oaths and to do all other lawfully permitted acts with
respect to such Inventions to further the prosecution and issuance of patents,
copyright and mask work registrations with the same legal force and effect as if
executed by Consultant. This power of attorney shall be deemed coupled with an
interest, and shall be irrevocable.

4. Conflicting Obligations. Consultant represents and warrants that Consultant
has no agreements, relationships, or commitments to any other person or entity
that conflict with the provisions of this Agreement, Consultant’s obligations to
the Company under this Agreement, and/or Consultant’s ability to perform the
Services. Consultant will not enter into any such conflicting agreement during
the term of this Agreement.

5. Return of Company Materials

Upon the termination of this Agreement, or upon Company’s earlier request,
Consultant will immediately deliver to the Company, and will not keep in
Consultant’s possession, recreate, or deliver to anyone else, any and all
Company property, including, but not limited to, Confidential Information,
tangible embodiments of the Inventions, all devices and equipment belonging to
the Company, all electronically-stored information and passwords to access such
property, those records maintained pursuant to Section 3.D and any reproductions
of any of the foregoing items that Consultant may have in Consultant’s
possession or control.

6. Reports

Consultant agrees that Consultant will periodically keep the Company advised as
to Consultant’s progress in performing the Services under this Agreement.
Consultant further agrees that Consultant will, as requested by the Company,
prepare written reports with respect to such progress. The Company and
Consultant agree that the reasonable time expended in preparing such written
reports will be considered time devoted to the performance of the Services.

7. Term and Termination

A. Term. The term of this Agreement will begin on the Effective Date of this
Agreement and will continue until termination as provided in Section 7.B.

B. Termination. This Agreement will terminate automatically on August 31, 2015.
The Company may earlier terminate this Agreement upon giving Consultant fourteen
(14) days prior written notice of such termination pursuant to Section 13.G of
this Agreement, except that any earlier termination by the Company may be
subject to accelerated vesting as set forth in Exhibit A.

C. Survival. Upon any termination, all rights and duties of the Company and
Consultant toward each other shall cease except: Article 2 (Confidentiality),
Article 3 (Ownership), Section 4.B (Conflicting Obligations), Article 5 (Return
of Company Materials), Article 7 (Term and Termination), Article 8 (Independent
Contractor; Benefits), Article 9 (Indemnification), Article 10,
(Nonsolicitation), Article 11 (Arbitration and Equitable Relief), and Article 12
(Miscellaneous) will survive termination or expiration of this Agreement in
accordance with their terms.

 

-3-



--------------------------------------------------------------------------------

8. Independent Contractor; Benefits

A. Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant agrees to furnish (or reimburse
the Company for) all tools and materials necessary to accomplish this Agreement
and shall incur all expenses associated with performance, except as expressly
provided in Exhibit A. Consultant acknowledges and agrees that Consultant is
obligated to report as income all compensation received by Consultant pursuant
to this Agreement. Consultant agrees to and acknowledges the obligation to pay
all self-employment and other taxes on such income.

B. Benefits. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company under this Agreement, where benefits
include, but are not limited to, paid vacation, sick leave, medical insurance
and 401k participation. If Consultant is reclassified by a state or federal
agency or court as the Company’s employee, Consultant will become a reclassified
employee and will receive no benefits from the Company, except those mandated by
state or federal law, even if by the terms of the Company’s benefit plans or
programs of the Company in effect at the time of such reclassification,
Consultant would otherwise be eligible for such benefits.

9. Indemnification

Consultant agrees to indemnify and hold harmless the Company and its affiliates
and their directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly or indirectly from or in connection with
(i) any negligent, reckless or intentionally wrongful act of Consultant or
Consultant’s assistants, employees, contractors or agents, (ii) a determination
by a court or agency that the Consultant is not an independent contractor,
(iii) any breach by the Consultant or Consultant’s assistants, employees,
contractors or agents of any of the covenants contained in this Agreement and
corresponding Confidential Information and Invention Assignment Agreement,
(iv) any failure of Consultant to perform the Services in accordance with all
applicable laws, rules and regulations, or (v) any violation or claimed
violation of a third party’s rights resulting in whole or in part from the
Company’s use of the Inventions or other deliverables of Consultant under this
Agreement.

10. Nonsolicitation

To the fullest extent permitted under applicable law, from the date of this
Agreement until twelve (12) months after the termination of this Agreement for
any reason (the “Restricted Period”), Consultant will not, without the Company’s
prior written consent, directly or indirectly, solicit any of the Company’s
employees to leave their employment, or attempt to solicit employees of the
Company, either for Consultant or for any other person or entity. Consultant
agrees that nothing in this Article 10 shall affect Consultant’s continuing
obligations under this Agreement during and after this twelve (12) month period,
including, without limitation, Consultant’s obligations under Article 2.

11. Arbitration and Equitable Relief

A. Arbitration. IN CONSIDERATION OF CONSULTANT’S CONSULTING RELATIONSHIP WITH
COMPANY, ITS PROMISE TO ARBITRATE ALL DISPUTES RELATED

 

-4-



--------------------------------------------------------------------------------

TO CONSULTANT’S CONSULTING RELATIONSHIP WITH THE COMPANY AND CONSULTANT’S
RECEIPT OF THE COMPENSATION AND OTHER BENEFITS PAID TO CONSULTANT BY COMPANY, AT
PRESENT AND IN THE FUTURE, CONSULTANT AGREES THAT ANY AND ALL CONTROVERSIES,
CLAIMS, OR DISPUTES WITH ANYONE (INCLUDING COMPANY AND ANY EMPLOYEE, OFFICER,
DIRECTOR, SHAREHOLDER OR BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY AS SUCH
OR OTHERWISE), ARISING OUT OF, RELATING TO, OR RESULTING FROM CONSULTANT’S
CONSULTING RELATIONSHIP WITH THE COMPANY OR THE TERMINATION OF CONSULTANT’S
CONSULTING RELATIONSHIP WITH THE COMPANY, INCLUDING ANY BREACH OF THIS
AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION PURSUANT TO WASHINGTON LAW.
THE FEDERAL ARBITRATION ACT SHALL CONTINUE TO APPLY WITH FULL FORCE AND EFFECT
NOTWITHSTANDING THE APPLICATION OF PROCEDURAL RULES SET FORTH IN THE ACT.
DISPUTES WHICH CONSULTANT AGREES TO ARBITRATE, AND THEREBY AGREES TO WAIVE ANY
RIGHT TO A TRIAL BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER LOCAL, STATE, OR
FEDERAL LAW, INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION
ACT, THE SARBANES-OXLEY ACT, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION
ACT, ANY PROVISIONS OF THE WASHINGTON CODE AND ANY STATUTORY OR COMMON LAW
CLAIMS. CONSULTANT FURTHER UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO
APPLIES TO ANY DISPUTES THAT THE COMPANY MAY HAVE WITH CONSULTANT.

B. Procedure. CONSULTANT AGREES THAT ANY ARBITRATION WILL BE ADMINISTERED BY
JUDICIAL ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”) PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (THE “JAMS RULES”), WHICH ARE
AVAILABLE AT http://www.jamsadr.com/rules-employment-arbitration/ AND FROM HUMAN
RESOURCES. CONSULTANT AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE
ANY MOTIONS BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR
SUMMARY JUDGMENT AND/OR ADJUDICATION AND MOTIONS TO DISMISS APPLYING THE
STANDARDS SET FORTH UNDER THE WASHINGTON CODE OF CIVIL PROCEDURE. CONSULTANT
AGREES THAT THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION ON THE MERITS.
CONSULTANT ALSO AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY
REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT THE ARBITRATOR SHALL AWARD
ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY WHERE PROVIDED BY APPLICABLE
LAW. CONSULTANT AGREES THAT THE DECREE OR AWARD RENDERED BY THE ARBITRATOR MAY
BE ENTERED AS A FINAL AND BINDING JUDGMENT IN ANY COURT HAVING JURISDICTION
THEREOF. CONSULTANT AGREES THAT THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY
ARBITRATION IN ACCORDANCE WITH WASHINGTON LAW, INCLUDING THE WASHINGTON CODE OF
CIVIL PROCEDURE AND THE WASHINGTON EVIDENCE CODE, AND THAT THE ARBITRATOR SHALL
APPLY SUBSTANTIVE AND PROCEDURAL WASHINGTON LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO RULES OF CONFLICT OF LAW. TO THE EXTENT THAT THE JAMS RULES
CONFLICT WITH WASHINGTON LAW, WASHINGTON LAW SHALL TAKE PRECEDENCE. CONSULTANT
FURTHER AGREES THAT ANY ARBITRATION UNDER THIS AGREEMENT SHALL BE CONDUCTED IN
KING COUNTY, WASHINGTON.

C. Remedy. EXCEPT AS PROVIDED BY THE ACT AND THIS AGREEMENT, ARBITRATION SHALL
BE THE SOLE, EXCLUSIVE, AND FINAL REMEDY FOR ANY DISPUTE

 

-5-



--------------------------------------------------------------------------------

BETWEEN CONSULTANT AND THE COMPANY. ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE
ACT AND THIS AGREEMENT, NEITHER CONSULTANT NOR THE COMPANY WILL BE PERMITTED TO
PURSUE COURT ACTION REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION.

D. Availability of Injunctive Relief. THE PARTIES AGREE THAT ANY PARTY MAY ALSO
PETITION THE COURT FOR INJUNCTIVE RELIEF WHERE EITHER PARTY ALLEGES OR CLAIMS A
VIOLATION OF ANY AGREEMENT REGARDING INTELLECTUAL PROPERTY, CONFIDENTIAL
INFORMATION OR NONINTERFERENCE. IN THE EVENT EITHER PARTY SEEKS INJUNCTIVE
RELIEF, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER REASONABLE COSTS AND
ATTORNEYS’ FEES.

E. Administrative Relief. CONSULTANT UNDERSTANDS THAT EXCEPT AS PERMITTED BY LAW
THIS AGREEMENT DOES NOT PROHIBIT CONSULTANT FROM PURSUING CERTAIN ADMINISTRATIVE
CLAIMS WITH LOCAL, STATE OR FEDERAL ADMINISTRATIVE BODIES OR GOVERNMENT AGENCIES
SUCH AS THE DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING, THE EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION, THE NATIONAL LABOR RELATIONS BOARD, OR THE WORKERS’
COMPENSATION BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE CONSULTANT FROM
BRINGING ANY ALLEGED WAGE CLAIMS WITH THE DEPARTMENT OF LABOR STANDARDS
ENFORCEMENT. LIKEWISE, THIS AGREEMENT DOES PRECLUDE CONSULTANT FROM PURSUING
COURT ACTION REGARDING ANY ADMINISTRATIVE CLAIMS, EXCEPT AS PERMITTED BY LAW.

F. Voluntary Nature of Agreement. CONSULTANT ACKNOWLEDGES AND AGREES THAT
CONSULTANT IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR
UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. CONSULTANT FURTHER ACKNOWLEDGES
AND AGREES THAT CONSULTANT HAS CAREFULLY READ THIS AGREEMENT AND THAT CONSULTANT
HAS ASKED ANY QUESTIONS NEEDED FOR CONSULTANT TO UNDERSTAND THE TERMS,
CONSEQUENCES AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT,
INCLUDING THAT CONSULTANT IS WAIVING CONSULTANT’S RIGHT TO A JURY TRIAL.
FINALLY, CONSULTANT AGREES THAT CONSULTANT HAS BEEN PROVIDED AN OPPORTUNITY TO
SEEK THE ADVICE OF AN ATTORNEY OF CONSULTANT’S CHOICE BEFORE SIGNING THIS
AGREEMENT.

12. Miscellaneous

A. Governing Law;. This Agreement shall be governed by the laws of the State of
Washington, without regard to the conflicts of law provisions of any
jurisdiction.

B. Assignability. This Agreement will be binding upon Consultant’s heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement, except as expressly
stated. Except as may otherwise be provided in this Agreement, Consultant may
not sell, assign or delegate any rights or obligations under this Agreement.
Notwithstanding anything to the contrary herein, Company may assign this
Agreement and its rights and obligations under this Agreement to any successor
to all or substantially all of Company’s relevant assets, whether by merger,
consolidation, reorganization, reincorporation, sale of assets or stock, change
of control or otherwise.

 

-6-



--------------------------------------------------------------------------------

C. Entire Agreement. This Agreement, together with the Separation Agreement and
Release, the Confidentiality Agreement, the Transition Employment Letter, and
the award agreements governing the Equity Awards, constitutes the entire
agreement and understanding between the Parties with respect to the subject
matter herein and supersedes all prior written and oral agreements, discussions,
or representations between the Parties. Consultant represents and warrants that
Consultant is not relying on any statement or representation not contained in
this Agreement. To the extent any terms set forth in any exhibit or schedule
conflict with the terms set forth in this Agreement, the terms of this Agreement
shall control unless otherwise expressly agreed by the Parties in such exhibit
or schedule.

D. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.

E. Severability. If a court or other body of competent jurisdiction finds, or
the Parties mutually believe, any provision of this Agreement, or portion
thereof, to be invalid or unenforceable, such provision will be enforced to the
maximum extent permissible so as to effect the intent of the Parties, and the
remainder of this Agreement will continue in full force and effect.

F. Modification, Waiver. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in a
writing signed by the Parties. Waiver by the Company of a breach of any
provision of this Agreement will not operate as a waiver of any other or
subsequent breach.

G. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a Party shall be in writing and shall be deemed given
(i) if delivered personally or by commercial messenger or courier service,
(ii) when sent by confirmed facsimile, or (iii) if mailed by U.S. registered or
certified mail (return receipt requested), to the Party at the Party’s address
written below or at such other address as the Party may have previously
specified by like notice. If by mail, delivery shall be deemed effective three
business days after mailing in accordance with this Section 13.G.

(1) If to the Company, to:

116 New Montgomery St. #300

San Francisco, CA 94105

Attention: Legal Department, Vice President & General Counsel

(2) If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.

H. Attorneys’ Fees. In any court action at law or equity that is brought by one
of the Parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing Party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that Party may be entitled.

I. Signatures. This Agreement may be signed in two counterparts, each of which
shall be deemed an original, with the same force and effectiveness as though
executed in a single document.

(signature page follows)

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.

 

CONSULTANT     MARKET LEADER, INC. By:  

/s/ Ian Morris

    By:  

/s/ Elizabeth Brown

Name:  

Ian Morris

    Name:  

Elizabeth Brown

Title:  

Individual

    Title:  

Vice President, Human Resources

Address for Notice:      

 

     

 

     

 

     



--------------------------------------------------------------------------------

EXHIBIT A TO THE CONSULTING AGREEMENT

SERVICES AND COMPENSATION

1. Contact. Consultant’s principal Company contact:

 

Name:   

Elizabeth Brown

   Title:   

Vice President of Human Resources

   Email:   

ebrown@trulia.com

   Phone:   

(415) 400-7248

  

2. Services. The Services will include, but will not be limited to, the
following:

During the term of this Agreement, Consultant will perform business advisor
services for the Company and/or Trulia, Inc. as reasonably requested by Company
and/or Trulia, Inc. to assist in the successful integration of the Company with
Trulia, Inc.

3. Compensation.

A. Consultant will continue to vest in Consultant’s restricted stock unit grant
on August 29, 2013 covering 175,000 shares of Trulia common stock (the
“Retention RSUs”) and any unvested equity awards granted prior to August 29,
2013 (the “Market Leader Equity Awards). Company and Trulia confirm that
performing consulting services under this Agreement will constitute continued
service relationship under the Retention RSU’s plan. Other than the Retention
RSUs and the Market Leader Equity Awards, no portion of Consultant’s other
Equity Awards (as defined in the Transition Letter) will continue to vest
following the Termination Date. For purposes of the Market Leader Equity Awards,
a Termination of Service (as defined in the Market Leader Equity Awards) will
not be deemed to occur until the termination of the Consulting Agreement.

B. If during the term of this Agreement, your service is terminated without
Cause (any termination other than for Cause as defined in the Transition
Employment Letter), then the Retention RSUs and any unvested Market Leader
Equity Awards will accelerate and immediately vest as to any shares that would
have vested had you continued to provide services through August 31, 2015,
subject to your execution of a supplemental release agreement.

C. The Company will reimburse Consultant, in accordance with Company policy, for
all reasonable expenses incurred by Consultant in performing the Services
pursuant to this Agreement, if Consultant receives written consent from an
authorized agent of the Company prior to incurring such expenses and submits
receipts for such expenses to the Company in accordance with Company policy.

D. As a condition for any of the vesting of the Retention RSUs, Consultant
agrees to execute a supplemental release agreement immediately following the
conclusion of the term of this Agreement.

All payments and benefits provided for under this Agreement are intended to be
exempt from or otherwise comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
thereunder (together, “Section 409A”) so that none of the



--------------------------------------------------------------------------------

severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities or ambiguous
terms herein will be interpreted to be exempt or so comply. Each payment and
benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

 

CONSULTANT     MARKET LEADER, INC. By:  

 

    By:  

 

Name:  

Ian Morris

    Name:  

Elizabeth Brown

Title:  

Individual

    Title:  

Vice President, Human Resources

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

Exhibit B

Release



--------------------------------------------------------------------------------

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
[CLICK AND TYPE NAME] (“Employee”) and Market Leader, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

RECITALS

WHEREAS, Employee was employed by the Company, a wholly-owned subsidiary of
Trulia, Inc. (“Trulia”);

WHEREAS, Employee signed a Confidential Information, Inventions, Nonsolicitation
and Noncompetition Agreement with the Company on [Click And Type Date] (the
“Confidentiality Agreement”);

WHEREAS, Employee has entered into a Transition Employment Letter dated [Click
And Type Date] (the “Transition Letter”);

WHEREAS, the Company and Employee have entered into equity award agreements
covering the Equity Awards (as defined in the Transition Letter);

WHEREAS, the Employee’s employment with the Company terminated effective [Click
And Type Date] (the “Termination Date”) ; and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

AGREEMENT

1. Consideration. In consideration of Employee’s execution of this Agreement and
Employee’s fulfillment of all of its terms and conditions, and provided that
Employee does not revoke the Agreement under paragraph 6 below, the Company
agrees as follows:

a. Separation Payment. The Company agrees to pay Employee the consideration set
forth in Section 5 of the Transition Letter in the time and manner set forth
therein.

b. General. Employee acknowledges that without this Agreement, he is otherwise
not entitled to the consideration listed in this paragraph 1.

2. Equity. The Parties agree that for purposes of the Equity Awards, Employee
will be considered to have vested in the amount set forth in Exhibit D through
the Termination Date.



--------------------------------------------------------------------------------

Employee acknowledges that as of the Termination Date, Employee will have vested
in the amount set forth in Exhibit D. The exercise of Employee’s vested stock
options and shares shall continue to be governed by the terms and conditions of
the agreements governing the Equity Awards. As of the Termination Date, no
further Equity Awards will continue to vest other than the Retention RSUs and
the Market Leader Equity Awards.

3. Benefits. Employee’s health insurance benefits shall cease on [Click And Type
Date], 2014, subject to Employee’s right to continue his health insurance under
COBRA and the terms of the Transition Letter. Except as otherwise provided in
agreements between the parties, Employee’s participation in all benefits and
incidents of employment, including, but not limited to, vesting in stock
options, and the accrual of bonuses, vacation, and paid time off, ceased as of
the Termination Date.

4. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee.

5. Consulting Term. Immediately following the Termination Date and without a
break in service, Employee will continue to provide business advisory services
to the Company and/or Trulia pursuant to the Consulting Agreement (as attached
to the Transition Letter as Exhibit A). It is the intent of the Parties that
Employee’s termination of employment with the Company on the Termination Date
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1). Accordingly, the Parties reasonably
anticipate that Consultant will be providing services under the Consulting
Agreement at a level less than or equal to 20% of the average level of
Employee’s services to the Company in the 36-month period prior to Employee’s
termination of employment with the Company.

6. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, parents, divisions, and subsidiaries,
and predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;



--------------------------------------------------------------------------------

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims for wrongful discharge of employment; constructive
discharge; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Washington Law
against Discrimination; and any other law of the State of Washington or any
other state;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company).

7. Acknowledgment of Waiver of Claims under ADEA. Employee understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is



--------------------------------------------------------------------------------

knowing and voluntary. Employee understands and agrees that this waiver and
release does not apply to any rights or claims that may arise under the ADEA
after the Effective Date of this Agreement. Employee understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Employee was already entitled. Employee
further understands and acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has forty-five (45) days within which to consider this Agreement; (c) as
set forth in Exhibits A, B, and C attached hereto, he has been advised in
writing by the Company of the class, unit, or group of individuals covered by
the reduction in force, the eligibility factors for the reduction in force, and
the job titles and ages of all individuals who were and were not selected;
(d) he has seven (7) days following his execution of this Agreement to revoke
this Agreement; (e) this Agreement shall not be effective until after the
revocation period has expired; and (f) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 45-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Employee acknowledges and understands
that revocation must be accomplished by a written notification to the Chief
Executive Officer of Trulia that is received prior to the Effective Date. The
Parties agree that changes to this Agreement, whether material or immaterial, do
not restart the running of the 45-day consideration period referenced above.

8. Unknown Claims. Employee acknowledges that he has been advised to consult
with legal counsel and that he is familiar with the principle that a general
release does not extend to claims that the releaser does not know or suspect to
exist in his favor at the time of executing the release, which, if known by him,
must have materially affected his settlement with the releasee. Employee, being
aware of said principle, agrees to expressly waive any rights he may have to
that effect, as well as under any other statute or common law principles of
similar effect.

9. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

10. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company. Employee further agrees not to
apply for employment with the Company and not otherwise pursue a vendor
relationship with the Company.

11. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions regarding nondisclosure of the
Company’s trade secrets and confidential and proprietary information, and any
restrictive covenants contained therein.



--------------------------------------------------------------------------------

12. No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.

13. Non-Disparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Company will instruct its officers and directors to refrain from
any disparagement, defamation, libel, or slander of Employee. Employee shall
direct any inquiries by potential future employers to the Company’s human
resources department, which shall use its best efforts to provide only the
Employee’s last position and dates of employment, unless otherwise requested by
Employee.

14. Non-Solicitation. Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Employee shall not
directly or indirectly solicit any of the Company’s employees to leave their
employment at the Company.

15. Breach. In addition to the rights provided under paragraph 24 below (the
“Attorneys’ Fees” section), Employee acknowledges and agrees that any material
breach of this Agreement, unless such breach constitutes a legal action by
Employee challenging or seeking a determination in good faith of the validity of
the waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement, shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Employee under this Agreement and to
obtain damages, except as provided by law. Prior to taking such action, the
Company shall provide written notice to Employee and a fourteen (14) day
opportunity to cure, if cure is reasonably possible.

16. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

17. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.



--------------------------------------------------------------------------------

18. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN KING COUNTY, WASHINGTON, BEFORE THE
JUDICIAL ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY
GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH WASHINGTON LAW, AND
THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL WASHINGTON LAW TO ANY
DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH WASHINGTON LAW,
WASHINGTON LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

19. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.

20. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.



--------------------------------------------------------------------------------

21. No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

22. No Waiver. The failure of the Company to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms or conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

23. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

24. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

25. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Confidentiality Agreement, the Transition Agreement, the
Consulting Agreement and the agreements governing the Equity Awards.

26. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and Trulia’s Chief Executive Officer.

27. Governing Law. This Agreement shall be governed by the laws of the State of
Washington, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of Washington.

28. Section 409A. The severance benefits under this Agreement are intended to be
exempt from the requirements of Section 409A of the Internal Revenue Code of
1986, as amended and the final Treasury Regulations and official guidance
thereunder (collectively, “Section 409A”). Any severance or benefits payable
pursuant to this Agreement and any other severance payments or separation
benefits, that in each case, when considered together are considered deferred
compensation under Section 409A (together, the “Deferred Payments”), will not
become payable unless Employee incurs a “separation from service” within the
meaning of Section 409A. If, at the time of Employee’s separation from service,
Employee is a “specified



--------------------------------------------------------------------------------

employee” within the meaning of Section 409A, payment of Deferred Payments will
be delayed to the extent necessary to avoid the imposition of the additional tax
imposed under Section 409A, which generally means that Employee will receive
payment on the date that is 6 months and 1 day following Employee’s termination
of employment. Trulia and the Company intend that all severance payments and
benefits made under this Agreement are exempt from, or comply with, the
requirements of Section 409A so that none of the payments or benefits will be
subject to the additional tax imposed under Section 409A, and any ambiguities
will be interpreted to so be exempt or comply. Employee, Market Leader and
Trulia agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A. In no event will Market
Leader and/or Trulia reimburse Employee for any taxes that may be imposed on
Employee as a result of Section 409A. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under
Section 1.409A-2(b)(2) of the Treasury Regulations.

29. Effective Date. Employee has seven (7) days after he signs this Agreement to
revoke it. This Agreement will become effective on the eighth (8th) day after
Employee signed this Agreement, so long as it has been signed by the Parties and
has not been revoked before that date (the “Effective Date”). Employee
understands that this Agreement shall be null and void if not effective and
irrevocable as of the 60th day after the Termination Date.

30. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

31. Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:

a. he has read this Agreement;

b. he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

c. he understands the terms and consequences of this Agreement and of the
releases it contains; and

d. he is fully aware of the legal and binding effect of this Agreement.

[Remainder of Page Blank; Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

      Ian Morris, an individual Dated:  

 

   

 

      Ian Morris       Market Leader, Inc. Dated:  

 

    By  

 

        [Click and Type Officer Name]         [Click and Type Title]



--------------------------------------------------------------------------------

EXHIBIT A

DECISIONAL UNIT INFORMATION

The following information is provided under federal law to assist you in making
a decision whether to sign this Separation Agreement and Release, and accept the
severance benefits offered by the Company:

1. Decisional Unit. The decisional unit for this reduction in force is Market
Leader Executive Team.

2. Eligibility. All persons included in the Market Leader Executive Team are
eligible for the program. All persons who are being terminated in the reduction
in force are selected for the program.

3. How Long to Decide. You will have up to forty-five (45) days from the receipt
of this Agreement in which to decide whether to sign this Agreement and return
it to the Company. The offer of severance benefits contained in this Agreement
will expire on if the Agreement is not effective and irrevocable prior to the 60
day anniversary of the Termination Date. Please note that once you have signed
this Agreement, you will have seven (7) days to revoke your signature and
acceptance of the terms of this Agreement.

4. Selection Information. Federal law provides certain information be given to
you concerning individuals who were eligible and selected for the reduction in
force and individuals who were eligible but not selected for the reduction in
force. This information can be found in Exhibits B and C, which follow this
Exhibit A.



--------------------------------------------------------------------------------

EXHIBIT B

DATA SHEET BY AGE (INDIVIDUALS NOT SELECTED)

September 4, 2014

Job Titles of Individuals Not Selected from the Decisional Unit for this
Reduction in Force and Not Offered Severance Benefits:

 

Job Title

   Age(s)

EVP, Sales and Business Development

  

VP, Demand Generation

  

SVP, Strategic Partnerships

                                



--------------------------------------------------------------------------------

EXHIBIT C

DATA SHEET BY AGE (INDIVIDUALS SELECTED)

September 4, 2014

Job Titles of Individuals Selected from the Decisional Unit for this Reduction
in Force and Offered Severance Benefits for Signing this Separation Agreement
and Release:

 

Job Title

   Age(s)

President

  

Chief Financial Officer

  

Chief Marketing Officer

  

Chief Technology Officer

  



--------------------------------------------------------------------------------

EXHIBIT D

EQUITY AWARDS

 

Grant Date

   Award Type    Equity Plan    Shares
Granted      Shares Vested
and Outstanding
as of
Termination
Date      Exercise Price  

August 30, 2005

   Option    Market Leader
2004 Plan      43,450         43,450       $ 45.68   

September 23, 2010

   Option    Market Leader
2004 Plan      72,418         9,050       $ 6.94   

October 6, 2011

   SAR    Market Leader
2004 Plan      57,934         8,144       $ 7.81   

June 14, 2012

   SAR    Market Leader
2004 Plan      43,450         8,144       $ 16.09   

August 29, 2013

   Option    Trulia 2012
Plan      125,000         31,250       $ 41.67   

August 29, 2013

   RSU    Market Leader
2004 Plan      175,000         10,938         —     

August 29, 2013

   Performance
RSU    Trulia 2012
Plan      300,000         —           —     